The trial court found that the evidence offered by the parties was inadequate to support their respective claims and was not entitled to judicial credence. This conclusion is final unless harmful error was made in some of the rulings on evidence complained of. The only error assigned which requires consideration is that as to the ruling admitting a page from the criminal docket of the City Court of Waterbury as a record of a judgment of that court for the purpose of affecting the credibility of the plaintiff, *Page 734 
who was a witness in his own behalf, over plaintiff's objection that it was not a judgment of conviction of himself in that court.
An examination of this record shows that it names the plaintiff as the person charged, specifies the nature of the complaint, states the plea of the defendant therein, together with a finding of guilty, and orders the accused to pay the stated fine and costs and to stand committed to jail thirty days and until judgment is complied with. This page also bears an entry of the payment of the gross amount of the fine and costs. The record thus gives the time the case was continued to, and since no other date appears it must be taken as the date of sentence; it also declares the finding of guilty, that is the judgment and the sentence. The entire record is signed by the clerk of the court. These are the essentials of a valid judgment.O'Connell v. Hotchkiss, 44 Conn. 51, 54; Banach v.Bohinski, 107 Conn. 156, 159, 139 A. 688.
The record was properly admitted.
   There is no error.